


109 HR 6305 IH: To provide compensation for United States citizens taken

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6305
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 International Relations,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide compensation for United States citizens taken
		  hostage by terrorists or state sponsors of terrorism.
	
	
		1.Compensation for United
			 States citizens taken hostage by terrorists or state sponsors of
			 terrorism
			(a)In
			 generalIn accordance with such procedures as the President may
			 by regulation establish, the President or his designee shall receive the claims
			 of, and pay compensation to, any national of the United States, or to the
			 estate of any such national, who—
				(1)as of the date of
			 enactment of this Act has a claim pending in a court of the United States
			 against a foreign state seeking compensation for injuries caused by an act of
			 hostage-taking or has obtained a judgment on such a claim that has not been
			 fully satisfied;
				(2)at any time on or
			 after August 2, 1990, and while not serving on active duty in the Armed Forces
			 of the United States, was taken hostage by a terrorist party; or
				(3)was a
			 representative plaintiff or class member in Case Number 1:00CV03110(EGS) in the
			 United States District Court for the District of Columbia.
				(b)Limit on amount
			 of awardThe amount that may be awarded to any person seeking
			 compensation under this section shall not exceed $500,000, adjusted to reflect
			 the annual percentage change in the Consumer Price Index, from the date on
			 which the hostage-taking occurred to the date on which compensation is
			 paid.
			(c)Type of
			 awardSubject to the limit in subsection (b), any person seeking
			 compensation for hostage-taking under this section shall be awarded the
			 following amounts with respect to which the United States shall enjoy full
			 subrogation rights in the event such person obtains any recovery in litigation
			 or otherwise as a result of such hostage-taking:
				(1)In the case of any
			 person who has been issued a final judgment for compensatory damages, the
			 unsatisfied amount of such judgment.
				(2)In
			 the case of any person who survived his captivity and who has not been issued a
			 final judgment for compensatory damages, $10,000 per day for each day that such
			 person was held or, if he died or was tortured during the course of his
			 captivity, the maximum amount in subsection (b).
				(d)Prohibition on
			 civil actions against foreign StatesA person who has accepted
			 compensation under subsection (c)(2) may not commence or maintain in a court of
			 the United States a civil action seeking compensation for such injuries or
			 damages associated with such hostage taking against a foreign state or its
			 agencies or instrumentalities.
			(e)DefinitionsIn
			 this section:
				(1)Hostage
			 takingThe term hostage taking has the meaning given
			 that term in Article 1 of the International Convention Against the Taking of
			 the Hostages and includes any act that caused a person to be in hostage
			 status within the meaning of section 599C(d)(1) of Public Law
			 101–513.
				(2)Terrorist
			 partyThe term terrorist party has the meaning given
			 that term in the Terrorism Risk Insurance Act (section 201(d)(4) of Public Law
			 107–297) and includes any person, organization, or foreign state that was
			 designated as such either at the time or as a result of the act of
			 hostage-taking for which compensation is sought.
				(f)FundingFunds
			 sufficient to pay persons to whom compensation is due under this section shall
			 be made available from the Hostage Victims Fund, into which the President shall
			 direct deposits, in proportions the President so allocates in the discretion of
			 the President, from—
				(1)the blocked
			 assets of terrorist parties, as that term is defined in the Terrorism
			 Risk Insurance Act (section 201(d)(2) of Public Law 107–297);
				(2)amounts received
			 by the United States by reason of any legal action taken by the United States
			 against any person relating to improper conduct in connection with the Oil for
			 Food Program of the United Nations, including any fines, forfeitures or
			 disgorgements of amounts received through any activity related to said Program;
			 or
				(3)amounts received as
			 a result of any fine or forfeiture obtained from any person or entity in
			 connection with a violation of—
					(A)the International
			 Emergency Economic Powers Act (50 U.S.C. 1701 et seq.);
					(B)section 5(b) of
			 the Trading With the Enemy Act (50 U.S.C. App 5(b));
					(C)the United and
			 Strengthening America by Providing Appropriate Tools Required to Intercept and
			 Obstruct Terrorism (USA PATRIOT) Act of 2001 (Public Law 107–56; 115 Stat.
			 272);
					(D)the Bank Secrecy
			 Act (codified at title 12 U.S.C. 1829(b) and 1951–1959 and 31 U.S.C. 5311–5313
			 and 5316–5332);
					(E)the Export
			 Administration Act (50 U.S.C. App. 2401–2410); or
					(F)any regulations
			 promulgated under an Act listed in subparagraphs (A) through (E).
					(g)Additional
			 compensation for victims of iranian hostage taking in tehranIn
			 addition to any amounts that may be awarded under subsection (c), the President
			 or his designee shall from monies deposited for Iran in the Iran Foreign
			 Military Sales Fund account within the Foreign Military Sales Fund (including
			 any amounts accrued as interest thereon)—
				(1)pay any person who
			 qualifies for payment under subsection (a)(3) who was taken hostage by the
			 Islamic Republic of Iran on November 4, 1979 additional compensation of
			 $500,000, adjusted to reflect the annual percentage change in the Consumer
			 Price Index, from the date on which the hostage taking occurred to the date on
			 which the compensation is paid; and
				(2)pay any person who
			 was, at the time of such hostage-taking, the spouse or child of such person, 50
			 percent of the total amount of compensation paid to the hostage.
				
